Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 2-16 are presented for examination. Applicant filed an amendment on 12/10/20 amending claims 2, 5-6 and 14-16. After careful consideration of Applicant’s remarks, the examiner has withdrawn the ground of rejections of claims 2-16 based on 35 U.S.C. 112(a), the ground of rejections of claims 2-16 based on 35 U.S.C. 112(b) and the grounds of rejections of claims 2-16 based on 35 U.S.C. 103, however, the grounds of rejections of claims 2-16 based on 35 U.S.C. 101 in the instant office action as set forth in detail below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to the ground of rejections of claims 2-16 based on 35 U.S.C. 112(a) have been fully considered and are persuasive. The ground of rejections of claims 2-16 based on 35 U.S.C. 112(a) has been withdrawn. 

Applicant’s arguments with respect to the ground of rejections of claims 2-16 based on 35 U.S.C.103 have been fully considered and are persuasive. The ground of rejections of claims 2-16 based on 35 U.S.C. 103 has been withdrawn. 
The applicant argues that shifting the actual operating time period of power consuming appliance by automatically operate a power storage system according the operation plan integrates the abstract idea into a practical application, the examiner respectfully disagrees. The background section of the specification recites “In recent years, a power generation apparatus and a power storage apparatus are installed in a home system, such as a home energy management system (HEMS), to implement management and control of energy” (see, paragraph [0002], of the specification). It is noted that “shifting the actual operating time period of power consuming appliance by automatically operate a power storage system according the operation plan” is just “applying” the abstract idea, the shifting is simply based on the mental process of determining whether the prediction accuracy greater than or equal to a reference value, mere instruction to implement the abstract idea on a CPU to shift operation of a power storage system is nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of power storage control. Therefore, the ground of rejection of claims 2-16 based on 35 U.S.C. 101 is being maintained.

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) making an operation plan in accordance with accuracy information associated with a predicted value. 
In regards to claims 2 & 5-6, these claims recite make, using the “predicted value, an operation plan by which an operating time period of an appliance that consumes power is shifted, to contribute to power saving, when accuracy information associated with the predicted value is greater than or equal to a first reference indicating minimum reliability” and make “without using the predicted value, the operation plan by which the operating time period of the appliance is not shifted, when accuracy information associated with the predicted value is less than the first reference,” These processes, under broadest reasonable interpretation, are abstract ideas. For instance, the context of this claim encompasses, a user (i.e. a planner) making an operation plan (i.e. a plan for charging of a backup power supply for powering critical equipment) using a predicted value (i.e. a forecasted weather event) when accuracy information (i.e. a probability the event will occur; derived by a user using pen and paper) associated with the predicted value is greater than a first reference (i.e. an arbitrary value a person has determined in their mind; based on beliefs, for example) indicative of a minimum reliability (i.e. a minimum accuracy that a user has conceived in their mind). 
The judicial exception is not integrated into a practical application. Independent Claim 2 recites “a power control device” [lines 1-2], “a power storage system” [line 11] and a “central processing unit (CPU) configured to automatically operate a power storage system according to the operation plan” [lines 4 & 11]. Additionally, Independent Claim 5 recites “a power control device” [lines 1-2] & “a power storage system” [line 11]. Finally, Independent Claim 6 recites: a “central processing unit (CPU)” [lines 2 & 10], a “non-transitory computer-readable recording medium” [line 1] and a “power storage system” [line 10].  The applicants specification defines “the power control device” as “for example, a home energy management system (HEMS) controller” [0022] and the “power storage system” includes a “stationary storage battery…capable of storing (charging) and discharging power” [0017]. When evaluated, under broadest reasonable interpretation and in light of the applicant’s specification, the additional elements consist of: controllers/processors (CPU, power control device), memory (non-transitory computer-readable recording medium) and a storage battery (power storage system). It is noted that “shifting the actual operating time period of power consuming appliance by 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. At step 2B, the evaluation of insignificant extra solution activity takes into account whether or not the insignificant extra solution activity is well-known. As explained previously, the CPU/controller and memory are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. MPEP 2106.05 (d) (II) outlines that courts have recognized certain computer functions Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");] and a memory configured to store and retrieve data [iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93]. Furthermore, the following patent-related documents, with filing dates that proceed that of the instant invention, demonstrate that a battery that is configured to be charged and discharged according to a plan is well-understood routine and conventional: 
US 20130035802 [FIG. 1 & Para. 101] a switch (5) is controlled by a controller (39) to charge and discharge a battery pack (7). 
US 20160125556 [FIG. 1 & Para. 36] a battery device (112) is charged, using excess energy, and discharged when utility grid (114) power is unavailable. 
US 20150378381 [FIG. 1 & Para. 33] a battery (160) may be charged or discharged by a building management system (162). 
These limitations remain insignificant extra solution activity even upon reconsideration. Thus, these limitations do not amount to significantly more. These claims are not patent eligible.  
With regard to dependent claims 3-4 & 7-16, these claims depend from independent claims 2 & 5-6 and do not add meaningful limitations to the abstract idea. Claims 3, 7 & 9 recite that the planner (i.e. user) is configured to make an operation plan when accuracy information (i.e. a probability the event will occur; derived by a user using pen and paper) lies between a maximum and minimum threshold indicative of acceptable accuracy error (i.e. first reference and second reference) after correction of a predicted value (i.e. another person may have a conversation with a user and change their mind which thereafter results in a new predicted value). Claims 4, 8 & 10 similarly recite that a prediction calculator is configured to calculate the predicted value and to determine/calculate the accuracy information which is another process that may be performed by the human mind. Claims 11 through 13 similarly recite determining whether accuracy information is less than a second reference (i.e. a minimum threshold a person conceives in their mind related to acceptable accuracy error) and subsequently reducing/lowering the predicted value (i.e. a forecasted weather event) and using the lowered predicted value to make an operation plan (i.e. a plan for charging of a backup power supply for powering critical equipment). Claims 14 through 16 recite controlling based on the operation plan stored in a data storage. The “controlling” is just “applying” the abstract idea, the controlling is simply based on the mental process of determining whether the prediction accuracy greater than or equal to a reference value, mere instruction to implement the abstract idea on a CPU to shift operation of a power storage system is nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of power storage control, therefore, the limitations regarding a CPU/controller and data storage are Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");] and a memory configured to store and retrieve data [iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93]. Furthermore, the following patent-related documents, with filing dates that proceed that of the instant invention, demonstrate that a battery that is configured to be charged and discharged according to a plan is well-understood routine and conventional: 
US 20130035802 [FIG. 1 & Para. 101] a switch (5) is controlled by a controller (39) to charge and discharge a battery pack (7). 
US 20160125556 [FIG. 1 & Para. 36] 
US 20150378381 [FIG. 1 & Para. 33] a battery (160) may be charged or discharged by a building management system (162). 
These limitations remain insignificant extra solution activity even upon reconsideration. Thus, these limitations do not amount to significantly more. These claims are not patent eligible.  
 
Allowable Subject Matter
Claims 2-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON LIN/
Primary Examiner, Art Unit 2117